Detailed Action
Examiner’s Amendment
An examiner’s amendment to the record appears below.  If the changes are unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Christopher W. Wen, Reg. No. 68,478 on August 16, 2021.
Cancel withdrawn claims 13-22.

Allowable Subject Matter
Claims 1 & 4-12 are allowed.
The following is a statement of reasons for allowance.  The prior art teaches joining upper and lower piston blanks together to form internal combustion engine pistons.  The prior art further teaches various known shapes and configurations of such blanks.  But the prior art does not teach a method, as claim in independent claim 1, of processing the certain specific blank elements but not others prior to joining the blanks.  Nor does the prior art teach a reason why such specificity in pre-processing would be beneficial.  Thus, claim 1 and its dependent claims are allowable.
Any comments applicant considers necessary must be submitted no later than issue fee payment and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Moshe Wilensky whose telephone number is (571) 270-3257.  The examiner can normally be reached on Monday-Friday from 8:30 to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner's supervisor Dave Bryant (571-272-4526).  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MOSHE WILENSKY/
Primary Examiner, Art Unit 3726